          Case 1:19-cv-01236-DAD-BAM Document 43 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ANN M. DENZER and DAVID G. DENZER,                   Case No. 1:19-cv-01236-DAD-BAM
12                   Plaintiffs,                          ORDER REGARDING JOINT NOTICE OF
                                                          SETTLEMENT AND REQUEST FOR
13           v.                                           ADDITIONAL TIME TO FILE
                                                          DISPOSITIONAL DOCUMENTS
14   C R BARD INCORPORATED, et al.,
                                                          (Doc. No. 42)
15                   Defendants.
16

17

18          On January 4, 2021, Plaintiffs Ann Denzer and David Denzer (“Plaintiffs”) and
19 Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. (“Defendants”) (collectively
20 “Parties”) filed a joint notice of settlement and request for additional time to file dispositional

21 documents. (Doc. No. 42.) The Parties indicate that they have reached a full settlement in

22 principle of this action and jointly seek a 90-day extension of time to file dispositional

23 documents. The Parties explain that additional time is needed to finalize settlement documents

24 because the settlement involves a global settlement of an inventory of cases. (Id.)

25          Pursuant to Local Rule 160, and good cause appearing, the Court ORDERS the parties,
26 no later than April 5, 2021, to file appropriate papers to dismiss or conclude this action in its
27 entirety. If the parties require additional time to submit dispositional documents, they may file a

28


                                                     1
         Case 1:19-cv-01236-DAD-BAM Document 43 Filed 01/06/21 Page 2 of 2


 1 request for an extension supported by good cause. Local Rule 160(b). This Court VACATES

 2 all other pending dates and matters. Failure to comply with this order may be grounds for the

 3 imposition of sanctions on counsel or parties who contributed to violation of this order. See

 4 Local Rule 160, Local Rule 272.

 5
     IT IS SO ORDERED.
 6

 7     Dated:    January 6, 2021                           /s/ Barbara   A. McAuliffe              _
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
